RAUL DAVID JACKSON #1367898
William R Boyd Jr Unit
200 Spur 113
Teague, Tx. 75860 j

 

Court of Criminal Appeals October 14,120}5
Able Acosta, Clerk -
P.O. BOX 12308

Austin, Tx. 78711

RE: NO. WOG-OOéAS-K(B), WO6-00448-K(B), WOG-OO&§O-K(B), WO6-OO453-K(B)

 

Dear Mr Acosta,

Enclosed please find a true copy of Applicant's pro se
Designation of Habeas Record and cover letter that l have this
date mailed by certified mail (RRR), to the district clerk of
Dallas County in cert# 7012 2920 0000 7742 3118.

Please file this correcpondence for record in the above cause
and bring it to the Court's attention as l have been having
problems with the trial court clerk performing her duties which
could affect the outcome of the present habeas proceedings. Thank `
you.

   

  

David Jackson
Applicant, Pro Se

CE\VED \N
couRTR§ caman APPEALS

AbelACOSia,Glev\<

\('

RAUL DAVID JACKSON #1367898
William R Boyd Jr Unit
200 Spur 113
Teague, Tx. 75860

 

F€li€ia Pitr€ ' October lé,l£Ol§~ '“
Dist.Clerk, Dallas Co. ‘

600 Commerce St. lst Fl.

Dallas, Tx. 75202-4606

RE= wRIT No. wo@-Ooaa§-K(B), w06-00448-K(B), w06-00450-K(B)
and w06-00453-K(B)

AS PREVIOUSLY INDICTED: F-O554511, F-0555473, F-0556279, F-0557397

Dear Ms Pitre,

Enclosed please find Applicant's pro se Designation of Record
to be included with the habeas record pursuant to rule 34.5 of the
Rules of Appellate Procedure. Please be aware that l did previously
request the plea papers as originally indicted be transmitted_to
the Court of Criminal Appeals and my request was either refused or
denied, which caused unnecessary delay in these proceedings. Please
comply with this request as these documents are relevant to the
present post-conviction proceedings.

Additionally, Rule 73.4 of the Rules of Appellate Procedure
also require that you provide all parties with a copy of any
findings of fact and conclusions of law. Please be aware that l
have not received these findings of fact as required by law even
after l sent you a certified letter requesting such documents.

ANY FURTHER oMlssloNs oF LAw BY YoUR 0FFICE wILL BE ADDRESSED IN
THE coURT 0F cRIMINAL APPEALS IN A MoTIoN FoR SANcTIoNS.

1 S'n ely, '
Rahl David Jackson /;7/”`

Applicant, Pro Se

c. Court of Criminal Appealsl
FILE

AMTRUE COPY '

 

q

WRIT NO. W06-00445-K(B), W06-00448-K(B), W06-004505K(B)
and W06-00453-K(B)

EX PARTE IN THE CRIMINAL

RAUL DIVID JACKSON DISTRICT coURT No. 4

¢/.`/>¢/.`/JW>`W>OM

DALLAS COUNTY, TEXAS

DESIGNATION OF HABEAS RECORD

 

TO THE HONORABLE CLERK OF THE COURT:

Pursuant to an order issued by the Court of Criminal Appeals
you have been directed to provide said Court with the plea papers
in this case as originally indicted. The original cause numbers are:
F-0554511, F-0555473, F-0556279j and F-0557397.

Pursuant to rule 34.5, of the Rules of Appellate Procedure, l
am requesting that you also transmit to the Court of Criminal
Appeals the following documents from the 2005 cause numbers as
originally indicted:

NOTICE OF DISPOSITIONS FROM EACH CAUSE NUMBER DATED 12/06/05;
NOTICE,oF DISPOSITIONS FRoM EACH cAUSE NUMBER DATED 12/13/05, for

a total of eight GSLssheets.

 
      

/,
`ac son
Applicant, pro se

c. Court of Criminal Appeals
FILE

A TRUE COPY